Citation Nr: 1222213	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  08-27 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a sleep disorder.

2.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to January 2006.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas.  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening the Veteran's claim for service connection for a sleep disorder, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for a sleep disorder has indeed been received.  Thus, the Board is granting this aspect of the Veteran's appeal.  However, the de novo issue of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed November 2006 rating decision, the RO denied service connection for a sleep disorder.  

2.  The evidence associated with the claims file subsequent to the November 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a sleep disorder and raises a reasonable possibility of substantiating that underlying claim.  


CONCLUSION OF LAW

Evidence received since the final November 2006 rating decision is new and material with respect to the claim for service connection for a sleep disorder, and therefore, this previously denied issue is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 3.159 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties To Notify And To Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008). 

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the Board is reopening the Veteran's claim for service connection for a sleep disorder.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the appeal in full.  Thus, the Board concludes that the provisions of the Veterans Claims Administration Act of 2000 (VCAA) and the current laws and regulations as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

II.  Analysis

Evidence available at the time of the November 2006 denial of service connection for a sleep disorder included service treatment records (STRs), post service medical records, and the Veteran's assertions.  According to this evidence, the enlistment examination, conducted in March 1983, was negative for any complaints or findings of a sleeping disorder.  The STRs indicate that the Veteran received clinical evaluation for complaints of joint pain.  During a clinical visit in November 1994, it was noted that he seemed to have a sleep disturbance and myofascial pain.  The examiner suggested a trial of Amitriptyline or Flexiril in addition to Naprosyn.  A treatment note dated in May 1995 reflects an assessment of diffuse body aches with sleep disturbance.  In June 1995, the Veteran was diagnosed with probable fibromyalgia with more sleep disturbance.  At a September 2005 retirement examination, the Veteran reported frequent trouble sleeping and noted that he was currently taking Amytriptyline to assist with his sleeping.  Clinical evaluation was negative for any neurological disorder, including a sleeping disorder.  

According to post-service medical records, private treatment reports dated from September 2005 through July 2006 reflect medical care primarily for joint pain, especially in the back, knees, elbows, shoulders and wrists.  These records reflect diagnoses of backache and joint pain.  

In addition, the Veteran was afforded a VA examination in August 2006.  At that time, he reported having difficulty sleeping that started about 20 years ago when he was in Germany and stated that he has been on and off medications since then.  He also reported that he had trouble sleeping after 1991 that he attributes to oil field fires.  He stated that he had not had a sleep study.  The Veteran noted that he only sleeps 2 to 3 hours a night.  On examination, cranial nerves were grossly intact.  The examiner acknowledged the Veteran's longstanding difficulty sleeping for the past 20 years but did not diagnose a specific sleep disorder per se.  

By rating decision in November 2006, the RO denied the Veteran's claim for service connection for a sleep disorder on the basis that such a disability was not diagnosed.  The Veteran was informed of this decision in November 2006, but did not file a notice of disagreement within one year from the date of notification of the rating decision.  See 38 U.S.C.A. § 7105(b)(1).  Under the circumstances, the Board finds that the November 2006 rating decision became final.  See 38 U.S.C.A. § 7105(c).  

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2011).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.201, 20.302 (2011).  

As the November 2006 rating action is final, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, the Veteran sought to reopen his claim for service connection for a sleep disorder in April 2008.  According to the evidence received during the current appeal, a polysomnographic evaluation completed in April 2007 showed a very mild obstructive sleep apnea syndrome.  In addition, a polysomnogram report, dated in May 2007, notes the Veteran's complaints of snoring, fatigue, chronic pain, and difficulty falling and staying asleep.  Overnight polysomnography was performed on May 30, 2007, which revealed a severe obstructive sleep apnea syndrome.  

Moreover, in an August 2007 letter, Dr. D.M.W. confirmed the Veteran's diagnosis of severe obstructive sleep apnea manifested by insomnia.  Dr. W. stated that the Veteran's obstructive sleep apnea may or may not be related to his being overweight.  This physician acknowledged that the Veteran has osteoarthritis as well but believed that the Veteran's osteoarthritis was unrelated to his obstructive sleep apnea.  Dr. W. observed that the Veteran's osteoarthritis may be contributing to his difficulty getting to sleep (and thus insomnia)-due to pain, but reiterated that the Veteran's osteoarthritis was not contributing to his sleep apnea.  

In the prior final rating decision in November 2006, the RO denied service connection for a sleep disorder because there was no competent evidence of a diagnosis of such a disability.  Evidence received since that determination, however, now shows that the Veteran has a diagnosed chronic sleep disorder-in particular, severe obstructive sleep apnea syndrome.  As this new evidence relates to an unestablished fact necessary to substantiate his claim, it thus raises a reasonable possibility of substantiating that issue.  Accordingly, the Board finds that this additional evidence is new and material, and his claim is reopened.  

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a sleep disorder is reopened.  To this extent only, the appeal is granted.  


REMAND

Having determined that the Veteran's claim of entitlement to service connection for a sleep disorder is reopened, VA has a duty to assist the Veteran in the development of evidence pertinent to the underlying service connection issue, pursuant to 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011).  

In this regard, the Board notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between a current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In the current appeal, the Veteran claims that he suffers from sleep apnea as a result of service.  The Board observes that the Veteran's STRs indicate that he received evaluation for his sleep complaints.  A treatment note dated in May 1995 reflects an assessment of diffuse body aches with sleep disturbance.  In June 1995, he was diagnosed with probable fibromyalgia with more sleep disturbance.  On the occasion of his retirement examination in September 2005, he reported frequent trouble sleeping and noted that he was taking Amytriptyline to assist with sleeping.  

Post service treatment records reflect a current diagnosis of a sleep disorder.  Significantly, the record contains the reports of specialized testing completed in April and May of 2007, which revealed diagnoses of obstructive sleep apnea.  However, no etiology was given.  

In this regard, although in August 2007 Dr. D.M.W. concluded that the Veteran's osteoarthritis is unrelated to his obstructive sleep apnea, this physician also stated that the Veteran's obstructive sleep apnea may or may not be related to his being overweight.  The Board notes that the use of the words "possible" "may" or "can be", as in this case, makes a doctor's opinion speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28(quoting Obert v. Brown, 5 Vet. App. 30, 33(1993)) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6(1993) (doctor's statement framed in terms such as "could have been" is not probative) & Tirpak v. Derwinski, 2 Vet. App. 609, 611(1992) ("may or may not" language by physician is too speculative).  Therefore, the Board finds Dr. W.'s opinion to be of low probative value due to its speculative nature.  Service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  

As no other medical opinion regarding whether the Veteran's obstructive sleep apnea is related to his service is of record, the Board finds that a remand is required to obtain such opinion.  [In this regard, the Board acknowledges that the August 2006 VA examiner noted that the Veteran has a "longstanding difficulty sleeping for the past 20 years."  The examiner made this conclusion, however, without considering the actual diagnosed sleep disorder that the Veteran has.  In fact, the Veteran's currently diagnosed sleep disorder (severe obstructive sleep apnea) was not first diagnosed until April 2007.]  Based on the foregoing, a VA examination is necessary to ascertain whether the Veteran's currently diagnosed sleeping disorder is related to service.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  The fulfillment of the duty to assist requires a thorough and contemporaneous medical examination that considers prior medical examinations and treatment in order to conduct a complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 (2011).  Where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2011).  

Accordingly, in light of the above discussion, and to ensure full compliance with due process requirements, the issue remaining on appeal is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to service connection for a sleep disorder.  

2.  Also, contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated him for his claimed sleep disorder since service.  After he has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard in order to allow him the opportunity to obtain and submit those records for VA review.  

3.  Then, accord the Veteran an appropriate VA examination to evaluate the nature and etiology of his sleep apnea disorder.  The claims folder should be made available to the examiner in conjunction with the examination, and a notation to the effect that this review has taken place should be made in the evaluation report.  Any testing deemed necessary should be conducted, and the results of any such testing completed should be included in the examination report.  All pertinent pathology shown on examination should be annotated in the evaluation report.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is at least as likely as not, i.e., 50 percent probability or greater, that any diagnosed sleep disorder, to include sleep apnea, had its clinical onset during service or is otherwise related to service.  In answering this question, the examiner should address the Veteran's competent reports regarding the frequency and severity of his sleep problems.  [The examiner must set forth the medical reasons for accepting or rejecting any of the Veteran's statements regarding continuity of symptoms since his period of military service.]  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  [The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.]  

4.  The AOJ must ensure that all requested actions have been accomplished.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  

5.  Thereafter, adjudicate the issue of entitlement to service connection for a sleep disorder.  If the determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further appellate review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


